Title: From George Washington to Lieutenant Colonel Joseph Reed, 25 December 1775
From: Washington, George
To: Reed, Joseph



Dear Sir
Cambridge 25th Decr 1775.

Since my last your favours of the 7th, & 11th as also the 8th are come to hand—the first last Night—the 2d by Wednesdays Post; for the several pieces of information therein contain’d I thank you.
Nothing new has happened in this Quarter since my last, except the setting in of a severe spell of cold Weather & considerable fall of Snow; which, together, have interrupted our work on Litchmeres Point; which otherwise, would have been compleated before this. At first we only intended a Bomb Battery there, but afterwards, constructed two Redoubts, in one of which a Mortar will be placed at a proper Season—a line of communication extends from the point of Wood this side the

Causey leading on to Litchmeres point quite up to the Redoubt; From Boston & Bunkers Hill both, We have receivd (without injury, except from the first case Shott) an irregular Fire from Cannon & Morters ever since the 17th but have returnd none except upon the Ship; which we soon obliged to move of—At the sametime that I thank you for stopping visitors in search of preferment, it will give me pleasure to shew Civilities to others of your recommendation—Indeed no Gentleman that is not well known, ought to come here with out Letters of Introduction, as it puts me in an aukward Situation with respect to my Conduct towards them.
I do not very well understand a paragraph in your Letter which seems to be taken from mine to Colo. Hancock, expressive of the unwillingness of the Connecticut Troops to be deemed Continental. If you did not misconceive what Colo. Hencock read—he read what I never wrote; as there is no expression in any of my Letters that I can either recollect, or find, that has a tendency that way; further than their unwillingness to have Officers of other Governments mixed in their Corps, in which they are not singular, as the same partiality runs through the whole. I have, in some measure, anticipated the desires of the Connecticut Delegates by a kind of Representation to each of the New England Governments of the impracticability (in my eye) of raising our Compliment of Men by Voluntary Inlistment, & submitting it to their consideration, whether (if the powers of Government were sufficiently Coercive) each Town should not be called upon for a proportionate number of Recruits; What they will do in the matter remains to be known. The Militia wch have supplied the places of the Connecticut Regiments behave much better than I expected under our wants of Wood—Barracks (for they are not yet done)—Blankets &ca—with these & such men as are Re-Inlisted, I shall hope, if they will be vigilant & spirited, to give the Enemy a warm reception if they think proper to come out. Our want of Powder is inconceivable—a daily waste, & no Supply, administers a gloomy prospect.
I fear the destination of the Vessels from your Port is so generally known as to defeat the end. two Men of War (40 Guns) it is said, put into New York the other day, & were instantly orderd out—supposed to be for Virginia.

I am so much indebted for the Civilities shewn Mrs Washington on her journey hither that I hardly know how to go about to acknowledge them. Some of the Inclosed (all of which I beg the favour of you to put into the Post Office) are directed to that end, & I shall be obliged to you for presenting my thanks to the Commanding Officers of the two Battalions of Phila. for the honours done her & me—as also to any others equally entitled. I very sincerely offer you the Compliments of the Season & wish you, Mrs Reed, & your Fire side, the happy return of a great many of them, being Dr Sir Yr Most Obedt & Affecte Hble Servt

Go: Washington

